Exhibit 10.3
Amendment


Matthew Cicchinelli and PAR Government Systems Corporation entered into an
employment agreement (“Employment Agreement”) effective July 6, 2020. In
furtherance of the terms of the Employment Agreement, the Grant Notice –
Restricted Stock Award (the “Grant Notice”) and the Restricted Stock Award
Agreement evidencing the grant of 10,000 shares of Restricted Stock (as defined
in the Grant Notice) of PAR Technology Corporation (“PAR Technology”) on May 10,
2019 and attached hereto as Exhibit A (collectively, the “Award Agreement”) are
hereby amended, effective July 6, 2020, as follows:


1. The below provision of the Grant Notice is hereby amended to read in its
entirety as follows (and the Restricted Stock Award Agreement is amended as
provided in such amended provision):

Change of Control (as defined in the Award Agreement):As an exception to the
Vesting Schedule, in the event the Participant’s employment is terminated
pursuant to Section 5(b) of the Employment Agreement then, subject to
satisfaction of the requirements of Section 6 of the Employment Agreement, all
unvested shares of Restricted Stock shall vest as of the effective date of
Participant’s termination of employment (as contemplated by Section 5(b)(D) of
the Employment Agreement. For purposes of implementing the forgoing, capitalized
terms used in the Employment Agreement shall have the meanings ascribed to them
therein and, in the event of any conflict, the definition set forth in the
Employment Agreement will apply; accordingly, “Change of Control” shall have the
meaning set forth in Section 5(c)(ii) of the Employment Agreement and Section
4(k) of the Restricted Stock Award Agreement is deleted in its entirety.

2. Except as set forth in this Amendment and amended hereby, all other terms and
provisions of the Award Agreement shall remain unchanged and in full force and
effect.


Agreed:   


/s/ Mathew Cicchinelli
Matthew Cicchinelli


PAR Technology Corporation


By: /s/ Bryan A. Menar
Bryan A. Menar
        


Title: Chief Financial Officer
        





--------------------------------------------------------------------------------



Exhibit A


PAR Technology Corporation
2015 Equity Incentive Plan


GRANT NOTICE – RESTRICTED STOCK AWARD


PAR Technology Corporation (the “Company”), hereby grants as of the Grant Date
to the Participant the number of restricted shares (the “Restricted Stock”) of
the Company’s common stock, par value $0.02 (the “Common Stock”) specified below
(the “Award”). The Award is granted pursuant to the PAR Technology Corporation
2015 Equity Incentive Plan (the “Plan”) and is subject to the terms and
conditions of this Grant Notice, the Restricted Stock Award Agreement attached
to this Grant Notice as Appendix A (the “Award Agreement”), and the Plan (each
as amended from time to time). The Plan is incorporated into and forms a part of
this Grant Notice and the Award Agreement. In the event of any conflict between
the Grant Notice or the Award Agreement on the one hand and the Plan on the
other hand, the terms of the Plan shall control.


Name of the Participant:
Matt Cicchinelli
Grant Date:
May 10, 2019
Number of shares of Restricted Stock:
10,000
Vesting Schedule:


The shares of Restricted Stock shall vest in accordance with the following
schedule, provided, the Participant is employed with the Company or any of its
subsidiaries or affiliates through the applicable Vesting Date:


Vesting Date Number of Shares Vested
May 10, 2019 2,500
January 1, 2020 2,500
January 1, 2021 5,000


Change of Control (as defined in the Award Agreement):
As an exception to the Vesting Schedule, in the event of the occurrence of a
Change of Control and the Participant’s employment is terminated without cause
within 12-months of the effective date of such Change of Control, then all
unvested shares of Restricted Stock shall vest as of the effective date of
Participant’s termination of employment.
Death:
As an exception to the Vesting Schedule, in the event the Participant’s
employment or service with the Company or any of its subsidiaries or affiliates
is terminated due to the Participant’s death, all unvested time vesting shares
of Restricted Stock shall immediately vest.



By execution of this Grant Notice, the Participant acknowledges that he or she
has received and read the Award Agreement, the Plan, and this Grant Notice, and
agrees to be bound by the terms and conditions of the Plan, the Award Agreement,
and this Grant Notice. The Participant further acknowledges and agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Grant Notice, or the
Award Agreement.







PAR Technology Corporation/s/ Matthew CicchinelliParticipant SignatureBy/s/
Bryan A. Menar
Title:Bryan A. Menar, Chief Financial Officer




--------------------------------------------------------------------------------



Appendix A


PAR Technology Corporation
2015 Equity Incentive Plan


RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement applies to the Award of Restricted Stock
evidenced by the Grant Notice to which this Award Agreement is attached, is
incorporated into and forms a part thereof. Capitalized terms not specifically
defined in this Award Agreement shall have the meanings specified in the Plan
and the Grant Notice.


1. Award of Restricted Stock.


(a) Award. PAR Technology Corporation (the “Company”) has granted to the
Participant an Award of that number of shares of Restricted Stock (the “Shares”)
specified in the Grant Notice.


(b) Vesting Schedule. After the Grant Date, subject to termination or
acceleration as provided in the Grant Notice, the Plan and this Award Agreement,
the Shares shall vest in accordance with the Vesting Schedule set forth in the
Grant Notice. There shall be no proportionate or partial vesting in the periods
prior to the applicable Vesting Date and all vesting shall occur only on the
appropriate Vesting Date if the Participant is then employed or providing
services to the Company or to any of its subsidiaries or affiliates (“Affiliate”
means collectively, the Company’s subsidiaries and affiliates). Shares of
Restricted Stock that have vested are referred to herein as “vested Shares.”
Shares of Restricted Stock that are not vested and remain subject to the
Restrictions set forth and defined in Section 2(a) and Section 2(c) are referred
to herein as “unvested Shares.”




(c) Book Entry Form; Certificates. At the sole discretion of the Committee, the
Shares will be issued in either: (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with such notations regarding the Restrictions and
vesting requirements as the Committee shall deem appropriate, and upon vesting
and satisfaction of the conditions set forth in Section 2(d), the Company shall
remove such notations on any such vested Shares in accordance with Section 1(e);
or (ii) certificated form pursuant to the terms of Section 1(d) and Section
1(e).


(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of any certificates
representing the Shares until the Restrictions lapse and the Shares become
vested Shares; in such event, the Participant shall not retain physical custody
of any certificates representing unvested Shares issued to the Participant. The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint, the Company and each of its authorized representatives as the
Participant’s attorney(s)-in-fact to affect any transfer of unvested forfeited
Shares to the Company as may be required pursuant to the Plan or this Award
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.





--------------------------------------------------------------------------------



(e) Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after vesting of any of the Shares pursuant to
Section 1(b), the Company shall, as applicable, either remove the notations on
the vested Shares issued in book entry form or deliver to the Participant a
certificate or certificates evidencing the number of vested Shares (or, in
either case, such lesser number of Shares as may be permitted pursuant to
Section 8 of the Plan). The vested Shares so delivered shall no longer be
subject to the Restrictions.


2. Restrictions.


(a) Forfeiture. Notwithstanding anything to the contrary herein or in the Plan,
and unless otherwise set forth in the Grant Notice, in the event the
Participant’s employment or service is terminated for any reason, each unvested
Share shall be automatically forfeited as of the effective date of such
termination without payment of any consideration by the Company. For purposes of
this Award Agreement, “Restrictions” shall mean the restrictions on sale or
other transfer set forth in Section 2(c) and the exposure to forfeiture set
forth in this Section 2(a).


(b) Lapse of Restrictions. The Restrictions shall lapse as to the Shares on each
applicable Vesting Date.


(c) Unvested Shares Not Transferable. Except as otherwise expressly permitted in
Section 7.a. of the Plan, until the Restrictions lapse (and the Shares become
“vested Shares”), the Shares (including any shares of Common Stock of the
Company received by the Participant with respect to the Shares as a result of
stock dividends, stock splits or any other form of recapitalization) may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of, by
operation of law or otherwise (each of the forgoing individually or
collectively, a “Transfer”).
(d) Tax Withholding. As set forth in Section 8 of the Plan, the Company shall
have the authority and the right to withhold or to require Participant to remit
to the Company, an amount sufficient to satisfy all applicable federal, state,
and local taxes required by law to be withheld with respect to any taxable event
arising in connection with the Award. The Company shall not be obligated to
deliver any new certificate representing vested Shares to Participant or enter
such vested Shares in book entry form until the Participant shall have paid or
otherwise made arrangements satisfactory to the Committee to pay all applicable
federal, state, and local withholding taxes attributable to the taxable income
of the Participant resulting from the vesting of the Award.
3. Rights as Stockholder; Dividends. The Participant shall have all voting
rights as a stockholder of the Company with respect to the Shares as of the
Grant Date. Notwithstanding the preceding sentence, the Participant shall be
entitled to receive payment of any dividends declared and paid by the Company on
its Common Stock on and after the Grant Date; provided that such dividends shall
not be payable to the Participant with respect to any Shares unless and until
the Restricted Stock with respect to which such dividends are payable become
vested Shares (it being understood that no dividends will be paid with respect
to Shares of Restricted Stock that do not vest).


4. General Provisions.





--------------------------------------------------------------------------------



(a) Section 83(b) Election. The Participant acknowledges that the Company has
advised the Participant of the possibility of making an election under Section
83(b) of the Code with respect to the Award of the Shares and has recommended
that the Participant consult a qualified tax advisor regarding the desirability
of making such an election in light of the Participant’s individual
circumstances. If the Participant makes an election under Section 83(b) of the
Code (see Exhibit A), the Participant hereby agrees to deliver a copy of such
election to the Company promptly after filing such election with the Internal
Revenue Service.


(b) Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company.


(c) No Rights to Continued Employment or Service or to Award. Nothing in the
Plan or in this Award Agreement shall confer on the Participant any right to
employment or continued service with the Company or interfere in any way with
the right of the Company to terminate or change the terms of the Participant's
employment or service at any time.


(d) Market “Stand-Off” Agreement. In the event the Company proposes to offer for
sale to the public any of its equity securities and the Participant is requested
by the Company and any underwriter engaged by the Company in connection with
such offering to sign an agreement restricting the sale or other transfer of the
Shares or other securities of the Company, then the Participant will promptly
sign such agreement and will not sell or otherwise transfer, whether in
privately negotiated transactions or to the public in open market transactions
or otherwise, any Shares or other securities of the Company held by the
Participant during such period as is determined by the Company and the
underwriter, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the Participant has signed such an agreement, the
Company may impose stop-transfer instructions with respect to the Shares or
other securities of the Company subject to the foregoing restrictions until the
end of the Lock-Up Period. The market “stand-off” agreement established pursuant
to this Section 8(d) shall survive termination or expiration of this Award
Agreement.


(e) Claw-Back of Performance Vesting Shares. The Shares which are subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and claw-back as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).
(f) Injurious Conduct. If the Participant shall engage in Injurious Conduct as
described in this Section 4(f), each unvested Share shall be automatically
forfeited and the Award shall terminate as of such date and, the Committee may,
in its sole discretion, require the Participant to return to the Company any
vested Shares. If any vested Shares have been disposed of by the Participant,
then the Company may require the Participant to pay to the Company the gross
pre-tax proceeds received by the Participant on such disposition. For purposes
of this Award Agreement, “Injurious Conduct” means: (i) “for Cause”



--------------------------------------------------------------------------------



conduct; and (ii) during the Participant’s employment or service with the
Company or an Affiliate and thereafter, the Participant breaches any written
confidentiality, non-solicitation or non-competition covenant with the Company
or an Affiliate.
(g) Governing Law and Construction. This Award Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions.


(h) Spousal Consent. The Participant’s spouse has signed the Consent of Spouse
attached to this Award Agreement as Exhibit B.


(i) Notices. Any notice to be given under the terms of this Award Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant's last
address reflected on the Company's records. By a notice given pursuant to this
Section 4(h), either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed to have been
adequately given if delivered in person or if given by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.


(j) Severability. Wherever possible, each provision of this Award Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under any such law, that provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating or nullifying the remainder
of that provision or any other provisions of this Award Agreement.


(k) Change of Control. For purposes of this Award Agreement only, the term
“Change of Control” shall mean either (i) a Change of Control as defined in the
Plan or (ii) (A) the Company’s sale or other disposition of all or substantially
all of the assets of its wholly-owned subsidiary PAR Government Systems
Corporation (“PAR Gov’t”) to one or more independent third parties; (B) the
Company’s sale of more than 50% of the then outstanding common stock of PAR
Gov’t to one or more independent third parties, or (C) the merger or
consolidation of PAR Gov’t in a transaction or transactions in which one or more
independent third parties following such transaction(s) own(s) more than 50% of
the then outstanding voting securities of the surviving company. For purposes of
this definition, “independent third parties” shall mean any person, entity or
group (within the meaning of Rule 13d-3 of the Exchange Act) who, immediately
prior to or following the contemplated transaction(s), is not directly or
indirectly owned or otherwise controlled by the Company or any Affiliate of the
Company; and “control” shall mean with respect to any person or entity, the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.











--------------------------------------------------------------------------------



EXHIBIT A


83(b) Election Form


The undersigned Taxpayer hereby elects under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and Section 1.83-2(a) of the Income Tax
Regulations, to include in his/her gross income the excess of the Fair Market
Value of the property described below over the amount paid therefor by the
Taxpayer. In compliance with Reg. § 1.83-2(e) the Taxpayer provides the
following information:
1.The Taxpayer’s name, address and taxpayer identification number are as
follows:
Name:
Address:
Taxpayer identification number:
1.The property with respect to which this election is being made is:
_________________ shares of common stock of PAR Technology Corporation, a
Delaware corporation (the “Company”), $0.02 par value per share (the “Shares”).
2.The date of the transfer of the Shares is _________, 20___. This election is
made for the taxable year of the Taxpayer ending December 31, 20____.
3.The nature of the restrictions to which the Shares are subject is as follows:
The Shares may be forfeited if Taxpayer’s continuous service with the Company
terminates.
4.The Fair Market Value of such Shares at the time of transfer to the Taxpayer,
determined without regard to any lapse restrictions as defined in Reg. §
1.83-3(i), is ____________ per share.
5.The amount paid for the Shares is $0 per share.
6.A copy of this election has been furnished by personal delivery to the
Company.


The date of this election is ___, 20__.


Taxpayer













--------------------------------------------------------------------------------



EXHIBIT B


Spousal Consent


I, __________________________, spouse of __________________, have read and
approve the Grant Notice and Restricted Stock Award Agreement (collectively, the
“Agreement”) to which this Consent of Spouse is attached.


In consideration of PAR Technology Corporation’s issuance to my spouse of the
shares of Restricted Stock set forth in the Agreement, I hereby appoint my
spouse, as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and I agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or in any of the shares of Restricted
Stock or Common Stock of PAR Technology Corporation issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Capitalized terms not specifically defined in this Agreement shall have the
meanings specified in the Plan, the Restricted Stock Award Agreement, and the
Grant Notice.






Date: ________________________________


________________________________
Signature of Spouse



